Citation Nr: 0704699	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  00-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disability, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970, to include combat service in Vietnam from March 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was remanded by the Board in 
August 2003, February 2005, and March 2006.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In February 2005, the case was remanded, in part, for a VA 
dermatological examination to determine the nature and 
etiology of his skin disability.  All indicated studies, 
tests and evaluations, to include porphyrin urine testing, 
deemed necessary were to be performed.  The examiner was to 
opine whether it was at least as likely as not that the 
veteran's skin disorder was etiologically related to the 
appellant's period of service, to include exposure to 
herbicides therein.  

While a dermatological examination was conducted in November 
2005, that examination failed to conduct porphyrin urine 
testing.  As a result, the Board remanded the appeal in March 
2006 for the above examination to be conducted, to include 
porphyrin urine testing.

Records show that the RO contacted the veteran by letter in 
May 2006 and requested he provide or specify any additional 
evidence relevant to his claim.  He did not respond.  Records 
show that the Syracuse VA Medical Center was unable to reach 
the veteran by telephone or by mail.  The telephone had been 
disconnected.  The veteran did not respond to the letter sent 
to him in September 2006.  In that letter he was requested to 
call the Syracuse branch of the Compensation and Pension 
Service to make arrangements for the requested urine test.  
He reportedly did not contact the office.

In correspondence postmarked December 2006, the veteran 
indicated on a VA Form 21-4138, Statement in Support of 
Claim, that he had an appeal on remand from the Board and 
indicated he would be out of the area from November 20, 2006 
and would return on or after January 31, 2007.  The veteran 
asked that the examination be scheduled for after January 31, 
2007.  In addition, the documentation submitted contained a 
supplemental statement of the case notice response in which 
the veteran indicated he did go to the VAMC outpatient clinic 
for his urine test recently.  The veteran did not indicate 
why he had not responded to the ROs May or September 2006 
letters.  The veteran also did not indicate on what date he 
submitted to a urine test.

The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

Here, both the Appeals Management Center and the VA Medical 
Center in Syracuse have undertaken great efforts to serve 
this veteran.  Alas, the veteran has potentially harmed his 
own cause by failing to respond to VA correspondence in a 
timely manner.  Further, his failure to keep VA informed of 
his whereabouts has clearly delayed the adjudication of his 
case, and required the expenditure of limited time and 
treasure that could have been spent on veterans who responded 
to VA correspondence in a timely manner, and kept VA aware of 
their whereabouts.  

Nevertheless, in light of the veteran's December 2006 
statements, and the binding provisions of 38 U.S.C.A. § 5103 
(West 2002), further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should promptly inform VA 
of the date and VA healthcare facility at 
which he underwent a urine test.  
Thereafter, the RO should attempt to 
secure the results of that study.

2.  Thereafter, and regardless of any 
response from the veteran, the RO should 
schedule a VA examination within 60 days 
to be conducted by the same examiner who 
conducted the November 2005 study.  This 
examination must include the veteran 
undergoing a porphyrin urine test.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not that any current skin 
disorder is etiologically related to the 
appellant's period of service, to include 
exposure to herbicides while in Vietnam.  
The claims folder must be made available 
to the examiner for proper review of the 
medical history.

If the examiner who conducted the 
November 2005 examination is not 
available a new examination must be 
conducted by a VA physician with 
appropriate expertise to determine the 
nature and etiology of skin disabilities. 
All indicated studies, tests and 
evaluations, to include porphyrin urine 
testing, must be performed.  The examiner 
must opine whether it is at least as 
likely as not that any current skin 
disorder is etiologically related to the 
appellant's period of service, to include 
exposure to herbicides in Vietnam.  The 
claims folder must be made available to 
the examiner for proper review of the 
medical history.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

